                      Case 18-24054   Doc 20       Filed 10/29/18   Page 1 of 10




                         THE UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MARYLAND
                                 (GREENBELT DIVISION)

In re:
                                                       *
BAUSERMAN SERVICE, INC.                                      Case No. 18-24054-TJC
                                                       *     Chapter 11

         Debtor.                                       *

*        *      *         *    *      *        *       *

BAUSERMAN SERVICE, INC.                                *     Adv. No. ________________
3900 Livingston Road
Indian Head, MD 20640                                  *

         Plaintiff,                                    *

         v.                                            *

PSM HOLDINGS, LLC                                      *
c/o Miles & Stockbridge P.C.
100 Light Street                                       *
Baltimore, Maryland 21202
                                          *
      Defendant.
__________________________________________*


     COMPLAINT SEEKING EXTENSION OF THE AUTOMATIC STAY UNDER
 11 U.S.C. § 362(a) AND FOR INJUNCTIVE RELIEF PURSUANT TO 11 U.S.C. § 105(a)

         Bauserman Service, Inc., the above-captioned Debtor and Debtor-in-Possession and

Plaintiff herein (the “Debtor”), pursuant to Federal Rule of Bankruptcy Procedure 7001 and 11

U.S.C. §§ 105(a) and 362(a), brings this Complaint seeking an injunction and/or an extension of

the scope of the automatic stay to include The Estate of Gilbert Bauserman (the “Bauserman

Estate”). In support of this Complaint, the Debtor states as follows:

         1.     This is an adversary proceeding commenced by the Debtor, pursuant to sections

105(a) and 362(a) of title 11 of the United States Code, Rule 7001(7) of the Federal Rules of


                                                   1
                 Case 18-24054        Doc 20     Filed 10/29/18      Page 2 of 10



Bankruptcy Procedure and Rule 65 of the Federal Rules of Civil Procedure, made applicable

hereto by Bankruptcy Rule 7065, seeing (i) extension of the automatic stay under section 362(a)

of the Bankruptcy Code and/or (ii) injunctive relief under section 105(a) of the Bankruptcy

Code, to enjoin PSM Holdings, LLC (the “Defendant” or “PSM”) from foreclosing on real

property contiguous to the Debtor’s real properties that are owned by the Bauserman Estate.

          2.   This adversary proceeding presents the requisite unusual circumstances that

justifies extension of the automatic stay and demonstrates that the Debtor is entitled to injunctive

relief.

                              The Debtor and the Chapter 11 Case

          3.   On October 23, 2018 (the "Petition Date"), the Debtor filed a voluntary petition

for relief under Chapter 11 of title 11 of the United States Code.

          4.   The Debtor was incorporated under the laws of the State of Maryland, with its

principal place of business in Charles County.

          5.   The Debtor owns and operates a public use airport located in Charles County,

commonly known as the Maryland Airport.

          6.   The Debtor’s principal asset consists of approximately 220 acres, more or less, of

real property, improved, in part, by a 3,740 foot runway with aviation parking, terminal building,

various hangars and a fueling station, contiguous to an additional 183 acres of land owned by

Gilbert Bauserman before his passing on April 11, 2017.

          7.    Upon Mr. Bauserman’s passing, his sole interest in the Debtor and in the Estate

Properties (as defined below) vested in the Bauserman Estate. Tammy Potter is the personal

representative of the Bauserman Estate.




                                                 2
                    Case 18-24054           Doc 20       Filed 10/29/18        Page 3 of 10




         8.       Specifically, the Debtor owns the following real property:

Tax ID No.                   Property Description Acreage According                      Liber / Folio
                                                  to SDAT
07-037376                    Viars Property       1.95 Acres                             Deed dtd 9/27/2010
                             (located at 6515                                            Liber 7267, Folio 494
                             Pomfret Road, La
                             Plata, MD)
07-040393                    Johnson Property     .9656 Acres                            Deed dtd November
                             (located at 6550                                            29, 2001, Liber 7646,
                             Pomfret Road, La                                            Folio 451
                             Plata, MD 20646)
07-014481                    Moose Property       .96 Acres                              Deed dtd June 24,
                             (located at 6530                                            2001, Liber 7505,
                             Pomfret Road, La                                            Folio 448
                             Plata, MD 20646)
07-011741                    Cole Property        1.75 Acres                             Deed dated June 11,
                             (located at 3900                                            2012, Liber 7826,
                             Livingston Road,                                            Folio 51
                             Indian Head, MD
                             20640)
07-009704                    Lot 1 and Parcel A   214.82 Acres                           Deed dated March 13,
                             (located at 3900                                            2009, Liber 6793,
                             Livingston Road,                                            Folio 39
                             Indian Head, MD
                             20640)


(collectively, the “Airport Properties”).1

         9.       The Bauserman Estate owns the following real property contiguous to the Airport

Properties.

Tax ID No.                   Property Description Acreage According                      Liber / Folio
                                                  to SDAT
07-009666                    Located at 3830      3.83 and 9.81 Acres                    Deed dtd 9/23/2013
                             Livingston Road                                             Liber 8389, Folio
                                                                                         0019
07-084641                    Located on Livingston 4.76 Acres                            Deed dtd 9/23/2013,
                             Road                                                        Liber 0839, Folio
1
 The Liber and Folio and acreage information is subject to change, pending review of title of the Airport Properties
and the Estate Properties.



                                                         3
                 Case 18-24054        Doc 20      Filed 10/29/18     Page 4 of 10



                                                                            0007
07-084633                 Located on Livingston 69.33 Acres                 Deed dtd 9/23/2013,
                          Road                                              Liber 8389, Folio
                                                                            0013

07-009739                 Located on Pomfret          110.52 Acres          Deed dated
                          Road                                              6/21/1985, Liber
                                                                            1072, Folio 0286
07-025807                 Located on Livingston 1.08 Acres                  Deed dated
                          Road                                              11/19/2002, Liber
                                                                            3817, Folio 0596


(collectively, the “Estate Properties”).

       10.     Mr. Bauserman intended the Estate Properties and the Airport Properties to be one

assemblage of property constituting the Maryland Airport.

                                           The Secured Debt

       11.     Beginning in 2001, Mr. Bauserman requested and obtained various loans from

County First Bank, including (i) that certain Promissory Note dated October 17, 2001 from the

Debtor to County First Bank in the original principal amount of $450,000.00; (ii) that certain

Promissory Note dated June 17, 2003 from the Debtor to County First Bank in the original

principal amount of $335,000.00; (iii) that certain Promissory Note dated June 24, 2011 from the

Debtor to County First Bank in the original principal amount of $332,000.00; (iv) that certain

Promissory Note dated September 12, 2013 from the Debtor to County First Bank in the original

principal amount of $250,000.00; (v) that certain Promissory Note dated March 9, 2009 from the

Debtor to County First Bank in the original principal amount of $230,000.00; (vi) that certain

Promissory Note dated May 30, 2008 from the Debtor to County First Bank in the original

principal amount of $221,000.00; (vii) that certain Promissory Note dated March 9, 2009 from

the Debtor to County First Bank in the original principal amount of $100,000.00; (viii) that

certain Promissory Note dated November 9, 2011 from the Debtor to County First Bank in the


                                                  4
                 Case 18-24054       Doc 20    Filed 10/29/18     Page 5 of 10



original principal amount of $150,000.00; and (ix) that certain Promissory Note dated June 11,

2012 from the Debtor to County First Bank in the original principal amount of $40,000.00

(collectively, the “Loans”).

       12.     The Loans are secured by one or more the Airport Properties and one or more of

the Estate Properties.

       13.     The Loans are cross-collateralized, guaranteed and/or secured by the Debtor and

the Bauserman Estate.

       14.     On or about June 3, 2016, in the matter styled County First Bank v. Bauserman

Service, Inc. and Gilbert Bauserman, Case No. 08-C-16-001408 (Charles County, MD), County

First Bank obtained a confessed judgment against the Debtor and Mr. Bauserman in the amount

of $1,596,394.51, comprised of principal in the amount of $1,287,988.35, prejudgment interest in

the amount of $236,042.47, attorney’s fees in the amount of $50,656.96, and fees and costs in the

amount of $21,706.73.

       15.     On or about August 9, 2016, in the matter styled County First Bank v. Bauserman

Service, Inc. and Gilbert Bauserman, Case No. 08-C-16-001542 (Charles County), County First

Bank also obtained a confessed judgment against the Debtor and Mr. Bauserman in the amount

of $402,674.10, comprised of principal in the amount of $328,211.71, prejudgment interest in the

amount of $66,067.22, attorney’s fees in the amount of $1,673.00, and fees and costs in the

amount of $6,297.06.

       16.     On or about November 16, 2017, County First Bank assigned all of its right, title

and interest in and to the Loans and judgments to PSM.

       17.     On or about February 23, 2018, PSM filed a Foreclosure Action against the Estate

Properties in the matter styled Richard Costella et al. v. Tammy Potter, Personal Representative




                                                5
                   Case 18-24054          Doc 20       Filed 10/29/18        Page 6 of 10



of the Estate of Gilbert Bauserman, Case no. C-08-cv-18-000202 (Charles County, MD) (the

“Foreclosure Action”).

         18.     A foreclosure sale of the Estate Properties is scheduled to be held on November 9,

2018.2

         19.     On September 18, 2018, PSM also obtained writs of execution against the Airport

Properties and noted a sheriff’s sale of the Airport Properties on November 9, 2018.

         20.     As of the Petition Date, the balance alleged to be due and owing by the

Bauserman Estate and the Debtor under the Loans is approximately $2,175,796.46.

         21.     The Debtor and the Bauserman Estate obtained a contract to purchase the Airport

Properties and substantially all of the Estate Properties for in excess of $4.5M

         22.     The contact is contingent on certain zoning modifications to Estate Properties

such that the Estate Properties can be used with the Airport Properties for airport related and/or

aviation related uses.

         23.     The contract purchaser will not purchase the Airport Properties unless it can also

purchase the Estate Properties.

         24.     The Debtor has also received interest from other parties as well who will only

purchase the Airport Properties and the Estate Properties as an assemblage.

         25.     It is clear that PSM is stayed by section 362(a) of the Bankruptcy Code from

foreclosing or otherwise executing on its writ against the Debtor. The Bauserman Estate should

likewise be enjoined under the Bankruptcy Code and under the Federal Rules of Bankruptcy

Procedure from foreclosing against the Estate Properties, as such action will have the effect of



2
 This Complaint is being filed out of an abundance of caution. Upon information and belief, the Bauserman Estate
was not properly served, or served at all, with the Foreclosure Action.



                                                       6
                   Case 18-24054      Doc 20      Filed 10/29/18     Page 7 of 10



action against the Debtor and will cause significant harm, interference and impairment of the

Debtor’s efforts and ability to reorganize.

        26.     By motion filed contemporaneous herewith (the “Preliminary Injunction

Motion”), the Debtor seeks entry of an order preliminarily enjoining the Foreclosure Action or

other actions to obtain possession of the Estate Properties.

        27.     The relief sought by the Debtor is critical to the Debtor’s ability to preserve the

assets and value of the Debtor’s enterprise for the benefit of creditors, including PSM, and its

efforts to implement a plan of reorganization.

        28.     Enjoining the Foreclosure Sale is essential to the Debtor’s ability to reorganize. It

will not harm PSM because the Debtor will provide adequate protection to PSM while it focuses

its efforts on selling the properties to satisfy the PSM indebtedness in full.

                                            Count I
                             Injunctive Relief Under Section 362(a)

        29.     The Debtor repeats and realleges the allegations contained in paragraphs 1-28 as

if fully set forth herein.

        30.     Sections 362(a)(1) of the Bankruptcy Code operates as a stay, “applicable to all

entities,” of “the commencement or continuation … of a judicial, administrative, or other action

or proceeding against the debtor that was or could have been commenced before the

commencement of the case under this title, or to recover a claim against the debtor that arose

before the commencement of the case under this title.”

        31.     Section 362(a)(3) of the Bankruptcy Code operates as stay, “applicable to all

entities,” of “any act to obtain possession of property of the estate or of property from the estate

or to exercise control over property of the estate.”




                                                  7
                   Case 18-24054       Doc 20     Filed 10/29/18     Page 8 of 10



        32.     Unusual circumstances exist that require extension of the automatic stay to the

Bauserman Estate.

        33.     Because the contract of sale is property of the estate, and because foreclosure of

the Estate Properties would cause irreparable harm to the Debtor and its creditors, cause exists to

extend the automatic stay under section 362 of the Bankruptcy Code to enjoin PSM from

proceeding with the Foreclosure Action against the Estate Properties.

        WHEREFORE, for the foregoing reasons, the Debtor respectfully requests entry of an

Order extending the automatic stay of section 362 of the Bankruptcy Code to enjoin PSM

Holdings, LLC from proceeding with the Foreclosure Action or by taking any other action to

obtain possession of the Estate Properties, and grant such other and further relief as is just and

appropriate.

                                             Count II
                              Injunctive Relief Under Section 105(a)

        34.     The Debtor repeats and realleges the allegations contained in paragraphs 1-33 as

if fully set forth herein.

        35.     Section 105(a) of the Bankruptcy Code provides that “[t]he court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” Relief under section 105 of the Bankruptcy Code is particularly appropriate in a chaperer

11 case when necessary to protect a debtor’s ability to effectively confirm a plan and to preserve

the property of a debtor’s estate.

        36.     The Debtor is entitled to a preliminary injunction under section 105(a) of the

Bankruptcy Code, enjoining the Defendants from proceeding against the Bauserman Estate in the

Foreclosure Action.




                                                   8
                  Case 18-24054        Doc 20     Filed 10/29/18      Page 9 of 10



       37.     Unusual circumstances exist that demonstrate that the Debtor is entitled to an

injunction.

       38.     Any harm suffered by PSM in delaying their ability to pursue the Foreclosure

Action against the Bauserman Estate is vastly outweighed by the harm that would be suffered by

the Debtor in the absence of an injunction.

       39.     The Debtor is also entitled to a preliminary injunction pursuant to Federal Rule of

Civil Procedure 65 as: (a) the Debtor has a substantial likelihood of successfully reorganizing,

(b) there is a substantial risk of irreparable harm to the Debtor if the automatic stay is not

extended, (c) the harm to the Debtor outweighs the potential harm to the Defendant presented by

the delay in foreclosing on the Estate Properties, and (d) injunctive relief would not violate

public interest but would instead promote the likelihood that the Debtor can successfully

reorganize.

       WHEREFORE, for the foregoing reasons, the Debtor respectfully requests entry of an

Order granting a preliminary injunction enjoining PSM Holdings, LLC from proceeding with the

Foreclosure Action or by taking any other action to obtain possession of the Estate Properties,

and grant such other and further relief as is just and appropriate.



Date: October 29, 2018                 Respectfully submitted,

                                       MCNAMEE, HOSEA, JERNIGAN, KIM
                                       GREENAN & LYNCH, P.A.

                                       /s/ Steven L. Goldberg
                                       Steven L. Goldberg (Fed Bar No. 28089)
                                       James M. Greenan (Fed Bar No. 08623)
                                       6411 Ivy Lane, Suite 200
                                       Greenbelt, Maryland 20770
                                       Telephone: (301) 441-2420
                                       Facsimile: (301) 982-9450



                                                  9
                Case 18-24054         Doc 20    Filed 10/29/18    Page 10 of 10



                                      sgoldberg@mhlawyers.com
                                      jgreenan@mhlawyers.com
                                      Attorneys for Debtor




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 29th day of October, 2018, a true and correct copy of
the foregoing Complaint Seeking Extension of the Automatic Stay under 11 U.S.C. § 362(a) and
for Injunctive Relief pursuant to 11 U.S.C. § 105(a) has been furnished by first class mail, and
electronic transmission to:

Office of the United States Trustee
Jeanne Crouse
6305 Ivy Lane
Suite 600
Greenbelt, Maryland 20770

Patricia Jefferson
Richard Costella
Miles & Stockbridge, P.C.
100 Light Street
Baltimore, Maryland 21202


                                               /s/ Steven L. Goldberg
                                               Steven L. Goldberg




                                                 10
